Citation Nr: 1309533	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of head injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the pendency of his appeal, the Veteran moved to South Carolina and jurisdiction of this matter was transferred to that of the RO located in Columbia, South Carolina.

In August 2007, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript is of record.  

In January 2011, the Board issued a decision, denying the Veteran's claim for entitlement to service connection for residuals of a head injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the January 2011 Board decision, essentially finding that the Board based its denial of the claim, in part, on an inadequate April 2010 VA medical opinion.  The Court then remanded this matter for additional development and readjudication. 

In July 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to conduct further evidentiary development.  A review of the record shows that the Veteran was requested to identify any outstanding VA or private medical records to be obtained, and, in addition, the Veteran underwent a VA examination with opinion.  Thus, the Board concludes that there was substantial compliance with the remand directives of July 2012.  Stegall v. West, supra.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has any residuals of a head injury that may be related to any incident or event which arose during active military service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2004 and in May 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in February 2008, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  These letters addressed all notice elements required in this matter.  The RO then readjudicated the matter in an October 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service treatment and personnel records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Additionally, in August 2007, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the August 2007 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the circumstances of the Veteran's injury, the nature of his current disability, and his history of post-service treatment for the residuals of his head injury, to include whether there were any outstanding medical records available demonstrating an earlier diagnosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for hypertension. A s such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

A VA medical opinion, pertinent to the issue on appeal, was obtained in September 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VA opinion obtained in this case is more than adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims folder.  It considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board also notes that the examiner provided rationale for his inability to provide a definitive opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board parenthetically notes that an earlier VA examination/opinion was conducted in April 2010.  However, the report of that examination was found by the Court to be deficient.  The report will thereby not be considered in this appeal.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  The Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c).  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Quartuccio v. Principi, supra.

II. Factual Background

The Veteran reports a history of head injury, which the Board accepts as credible.  However, even in accepting the incurrence of the head injury, the service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to chronic head injury residuals or any symptoms reasonably attributed thereto.  Significantly, on his July 1963 Report of Medical History, the Veteran reported that he never suffered from loss of memory or amnesia, frequent or severe headaches, dizziness or fainting spells, stomach or intestinal problems, or frequent trouble sleeping.  His July 1963 Report of Medical Examination upon separation similarly indicated that he was neurologically within normal limits.  

The Veteran's DD Form 214 confirms that he served as a personnel clerk with the 4th Howitzer Battalion of the 18th Artillery.  Service personnel records show that the Veteran indeed served as a cannoneer but was later reassigned to clerical duties.  

In a statement dated in November 2008, a fellow service member (C.B.) indicated that he served with the Veteran in Germany, and that he was aware of the accident in which the Veteran was hit on the head by the metal door of a Howitzer during a training exercise.  It is unclear as to whether this fellow service member actually witnessed the event.  

VA treatment records, dated from 1997 through 2012, show that the Veteran received treatment for various unrelated medical issues, but also, on several occasions, he reported suffering a head injury in service.  Further, he claimed this resulted in various symptoms - including a crushed neck and spine, chronic headaches, gastrointestinal problems, and spasms of the digestive system.  A June 1997 computed tomography (CT) scan report indicated that the Veteran sustained a "closed head injury two years ago."  The impression was negative CT of the head.  Thereafter, a December 1997 treatment note indicated that the Veteran reported having trouble sleeping for the past 30 years and occasionally waking with a choking feeling.  Subsequent VA treatment records revealed that in March 2003, the Veteran was diagnosed with an acute infarct of posterior limb of the left internal capsule.  A CT scan taken in March 2003 revealed a normal head CT.  In January 2004, the impression was GE reflux.  In October 2007, he complained of on and off diarrhea since the 1960s and he wanted to get a neurology referral for a possible connection between a brain injury and spasms of the digestive system.   

In a June 2009 correspondence, Dr. C. Carringer, indicated that he had been the Veteran's treating physician from September 2004 to January 2005.  Dr. Carringer reviewed the buddy statement provided by the Veteran, and opined that the Veteran's "current condition could have been caused by the incident described in the statement".  Dr. Carringer added that he based his professional opinion on the lay (buddy) statement of the Veteran's fellow service member, the Veteran's medical history, and his current clinical treatment.

In a September 2012 VA Initial Evaluation of Residuals of Traumatic Brain Injury (I-TBI) Disability Benefits Questionnaire (DBQ), the examiner, a VA physician, indicated that the Veteran had a TBI in the Fall of 1962.  It was noted that the Veteran reported a history of a traumatic brain injury in 1962 when a steel tank door fell on his head, and he lost consciousness for less than a minute.  He reported that when he came to, he had a lot of dizziness and vomiting and that after his injury he had blackouts.  He reported that the blackouts occurred right after the incident and then in 2005.  He reported a history of strokes in 2003 and in 2004, but that there were no physical findings at that time and he had a normal MRI.  He reported having diplopia, but only for the past five years.  He reported having headaches after the incident in service, but no longer had headaches.  He reported that after leaving service, he worked for 10 years selling insurance.  

In reviewing the 10 facets of TBI-related cognitive impairment and subjective symptoms, the VA physician checked a box indicating that the Veteran had a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The other facets were marked as normal, and it was noted that the Veteran had no subjective symptoms and no neurobehavioral effects.  With regard to residuals, the VA physician checked "no" as whether the Veteran had any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  With regard to whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms, the VA physician checked "yes" and noted that the Veteran had mild short term memory loss.  The VA physician indicated that no neuropsychological testing had been performed, but that other significant diagnostic test findings and/or results included an MRI that was negative and an EEG in 2009 that was normal.  

In conclusion, the VA physician opined that the Veteran did have some impairment in short term memory, but indicated she would have to "resort to mere speculation to opine that these problems were in any way connected to the incident [the Veteran] reports happening in 1962".  Further, the VA physician noted that neuropsychological testing would not likely add beneficial information because deficits, although they may be present, cannot be directly connected to the incident that occurred in the early 1960s.  The VA physician noted that the Veteran did have chronic sleep problems and had been diagnosed with sleep apnea, but opined that this had no direct connection with the head injury.  

In an additional September 2012 VA DBQ, the examiner, the same VA physician as the prior DBQ, noted a review of the conflicting medical evidence and indicated she would have to resort to mere speculation as to whether or not the Veteran's memory difficulties were a result of his head injury while in service.  The VA physician further indicated that the inability to provide a more definitive opinion was not the result of a need for additional information.  The VA physician opined that the intervening factors/incidents that had occurred between the time of the Veteran's TBI were more likely than not contributing factors to the Veteran's short term memory loss.  The VA physician also indicated that the limits of current medical knowledge had been exhausted in providing an answer to the questions asked. 

Received from the Veteran in August 2012, was a statement in which he reported that since he was released from the Army he had about 7 episodes of stroke-like symptoms and had been taken to the hospital in an ambulance.  He claimed that in the 2009 episode, the VA doctors told him that after they did a scan, they would be able to show him if he had a stroke and where it was.  He indicated that the scan, however, showed nothing, and that this was the result of all 7 episodes.  He claimed that since his discharge from the Army, he continually had stroke-like episodes and loss of short term memory.  He further indicated that based on what doctors had told him throughout the years, his symptoms were the result of a severe head injury, and that other than the event in the Army, he had not had any other head injuries.

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  While diseases of the nervous system are listed under 38 C.F.R. § 3.309(a), the Board notes that the Veteran's asserts that his neurological symptoms are due to a head injury rather than some type of disease.  It is thereby questionable as to whether the Veteran's claimed memory loss, which is the only presently identified disorder of the nervous system, falls under the rubric of 38 C.F.R. § 3.309(a).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

IV. Analysis

The Veteran seeks service connection for residuals of a head injury.  Specifically, the Veteran alleges that he suffered a head injury during the latter part of his tour of duty when he was accidentally hit by a metal door of a 155 Howitzer when performing his duties as a tank driver in Hanau, Germany.  He recalls being rendered unconscious from the head injury and spending several days in the sick bay.  He states that he was eventually sent to a doctor who, after taking x-rays, determined that his entire nervous and digestive systems were "surrounded by spasms" as a result of the head injury.  He says he was prescribed pills - muscle relaxants.  The Veteran further testified, at his August 2007 Travel Board hearing, that after this head injury in service, he was no longer allowed to drive a tank due to symptoms of dizziness and nausea following the injury and was consequently assigned to do office work for the remainder of his tour of duty.  The Veteran also claims he has experienced digestive and "nervous" symptomatology since that time.

Again, resolving all doubt in his favor, the Board finds there is sufficient evidence that the Veteran incurred some type of head trauma in service.  The nature and severity of that injury and whether it resulted in chronic residuals remains unclear. 

The Veteran contends he sustained a head injury in service in October 1962 and that he has suffered from the residuals, to include nervous and gastrointestinal problems, ever since.  He claims he received treatment from his family physician within four months of his September 1964 separation from service, but that this physician was now deceased and his treatment records were unobtainable.  He reports that he has seen approximately 20 doctors, to include chiropractors, a psychiatrist, a hypnotist, and an acupuncturist, over the past 40 years, for treatment of his disorder.  However, he testified that none these doctors have been able to figure out the cause of his problems.  

Aside from the STRs being completely absent any findings of complaints, treatment, or diagnosis of the residuals of a head injury, the post-service treatment records associated with the claims folder do not reflect neurological or gastrointestinal symptomatology for many years after service discharge.  While a December 1997 VA treatment note indicated that the Veteran reported having trouble sleeping for the past 30 years and occasionally waking with a choking feeling, neither of these symptoms were attributed to a head injury.  It is also significant to note that this is the first recorded symptomatology related to neurological and/or gastrointestinal disorders, which is approximately 34 years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

Further, and of significant import, a June 1997 VA CT scan report revealed that the Veteran sustained a "closed head injury two years ago."  No reference was made to the Veteran's active service or an previous head injury, and this weighs heavily against the Veteran's claim that he has been suffering from the chronic residuals of a head injury since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.  Indeed, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Gilbert v. Derwinski, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  The Veteran has indicated that he experienced symptoms relating to a nervous condition and digestive spasms immediately following his head injury in service, and on a continuous basis since that time.  The Board again questions whether the tenets of 38 C.F.R. § 3.303(b) are for application.  Nevertheless, even if they are, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  His assertions of in-service incurrence are inconsistent with the history he provided to service examiners at the time of separation from his period of active duty service, during which time he denied having nervous trouble, loss of memory or amnesia, gastrointestinal dysfunction, or any respiratory problems.  Moreover, while he indicated in his November 2008 buddy statement that he was aware of the accident where the Veteran was struck in the head in service, C.B. made it clear that he was "not aware of anything further about this incident."  In other words, C.B. had no knowledge of the Veteran experiencing any residuals following his head injury. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's head injury residuals to active duty, despite his contentions to the contrary. 

To that end, the Board places significant probative value on the September 2012 DBQ which was undertaken specifically to address the issue on appeal.  On the DBQ in 2012, the Veteran reported having dizziness, vomiting, and blackouts after the head injury in service, and blackouts occurring again in 2005.  He reported having headaches after the incident in service, but no longer had headaches.  On examination, the VA physician basically noted that the only pertinent finding was that the Veteran had mild short term memory loss.  The VA physician indicated she would have to "resort to mere speculation" to opine that the Veteran's mild short term memory loss was in any way connected to the head injury in service, and opined that intervening factors/incidents that had occurred after the Veteran's TBI were more likely than not contributing factors to the Veteran's short term memory loss.  The VA physician noted that the Veteran had chronic sleep problems and had sleep apnea, but opined that this had no direct connection to the head injury.  Further, the VA physician noted that neuropsychological testing would not likely add beneficial information because deficits, although they may be present, cannot be directly connected to the incident that occurred in the early 1960s.  Further, the VA physician noted a review of the conflicting medical evidence (presumably the letter from Dr. Carringer).  The VA physician further indicated that the inability to provide a more definitive opinion was not the result of a need for additional information, and that the limits of current medical knowledge had been exhausted in providing an answer to the questions asked. 

In reviewing the opinions rendered by VA physician in 2012, the Board finds that this opinion was rendered by a medical professional who was competent to offer an opinion in this matter; who reviewed the claims folder, including the Veteran's STRs, service personnel records, and VA and private treatment records; and who interviewed and physically examined the Veteran.  Therefore, the September 2012 DBQ/VA medical opinion is considered probative evidence in this matter.  

The Board acknowledges that the conclusions provided by the VA examiner in 2012, basically being that the examiner could not resolve the etiology issue of whether the Veteran's current problems (i.e. mild memory loss) were related to his head injury/TBI in service without resorting to mere speculation, is essentially a non-opinion.  Non-opinions are generally regarded as inadequate, and the Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Further, in Jones, the Court held that when an examiner reports that he is unable to offer an opinion without resort to speculation, the opinion is inadequate unless the examiner offers a rationale for the inability to offer an opinion and reports whether there is additional information that would permit the opinion to be made, or whether the inability is the result of limits to current medical knowledge.  Id.  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  

In reviewing the conclusions provided by the VA DBQ examiner in September 2012, in light of the Jones precedent, the Board finds that this opinion is supported by rationale, a finding that the inability to provide a more definitive opinion was not the result of needing additional information, and a finding that the limits of current medical knowledge had been exhausted in providing answers to the questions asked.  Further, the VA DBQ examiner opined that intervening factors/incidents, after the TBI, were more likely than not contributing factors to the Veteran's short term memory loss.  Thus, because it is apparent that the VA DBQ physician has considered all procurable and assembled data, and has provided clear and legitimate explanations/bases for the non-opinion, the Board may rely on the VA DBQ physician's conclusions herein.  See Jones v. Shinseki, supra.  For the foregoing reasons, the Board finds the VA DBQ medical opinion from 2012 to be adequate for adjudicative purposes, and to be probative and persuasive on the issue of whether the Veteran has any current residual disability related to an in-service head injury/TBI.  

With regard to the objective clinical evidence in support of the Veteran's contention that he has a current disorder related to his head injury in service, the Board notes that in a June 2009 correspondence the Veteran's treating physician, Dr. Carringer expressed the opinion that the Veteran's current disorders "could have been caused" by the in-service head injury.  Dr. Carringer added that he based his opinion on the lay statement of the Veteran's fellow serviceman, the Veteran's medical history, and his current clinical treatment.  The Board notes that the speculative nature of Dr. Carringer's opinion, without any supporting rationale or explanation, initially renders it of limited probative value.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992).  As such, the Board affords more probative value to the September 2012 opinion of the VA examiner than to the opinion of Dr. Carringer. 

Moreover, as noted, it is not even clear that any chronic disability stemming from a head injury was ever identified.  The physical and mental examinations conducted by VA were all essentially normal, including the VA DBQ which found that the Veteran had mild short term memory loss, but found no related disability or disorder.  Dr. Carringer never identified the Veteran's "disorders".  Indeed, the Veteran only has subjective complaints, which by his own testimony have never been linked to any underlying disability.  Additionally, the Board does not find the Veteran to be a credible historian with respect to his claim of experiencing chronic residuals from a head injury since service, the opinion from Dr. Carringer has no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran). 

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  The Veteran is competent to report symptoms as they come to him through his senses.  However, the residuals of a head injury, to include disorder of the neurological and gastrointestinal systems, are not the types of disorders that a lay person can provide competent evidence on questions of etiology.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Such requires a level of medical expertise that the Veteran fails to possess.  Indeed, competent evidence of a medical nexus has been provided by the medical personnel, who have examined the Veteran during the current appeal, and by service records obtained and associated with the claims folder.  The Board attaches greater probative weight to the clinical findings made on the VA examinations than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a head injury.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of a head injury must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of a head injury is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


